COXE, Circuit Judge.
The validity of claim 1 of the Palmer patent has been éxpressly decided by this court and is not now in controversjc The only defense now seriously urged is non-infringement. The defendant is using one of the machines made made by the Jordan Company, but since the decision of this court it has made certain changes which it insists avoids infringement. Claim 1 is as follows:
“1. In an apparatus of tbe class described, tlie combination with the fabric supporting tube; of a pair of feed rolls adapted to engage the opposite sides of said tube; and yielding means for forcing said feed-rolls against said tube.”
It is insisted that the defendant does not have the last element of the claim, viz.: “Yielding means for forcing said feed rolls against said tube.” In our former decision we held expressly that the patentee was entitled to a fair range of equivalents and could hold as an infringer one who advanced the fabric by rolls which pressed against it by yielding pressure, whether produced inside or outside of the feed rolls, by a spring or its equivalent. We thought that Palmer had made an important advance in the art and was entitled to hold it against one who accomplished the identical result by simply changing the character and location of the yielding pressure. We cannot resist the conclusion that *453the defendant is endeavoring to appropriate the Palmer improvement by taking the yielding pressure from the frame and locating it in the tube by placing there spring actuated idler rollers to do the same work. In one case the frame presses the feed rollers against the fabric and in the other the springs press the idler rollers against the fabric and the fabric against the feed rollers. In this way it is advanced precisely as in the patent. It is a mere mechanical change involving no departure from the spirit of the invention.
The order denying motion for an injunction is reversed and the District Court is instructed to proceed in accordance with this opinion.